State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 5, 2015                   D-77-15
___________________________________

In the Matter of PROVIE E.
   SMITH, an Attorney.                      MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 4812020)
___________________________________


Calendar Date:   October 26, 2015

Before:   Lahtinen, J.P., McCarthy, Lynch, Devine and Clark, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Anna E. Remet of counsel), for Committee on Professional
Standards.

                             __________


Per Curiam.

      Provie E. Smith was admitted to practice by this Court in
2010 and maintains an office for the practice of law in Sullivan
County.

      Smith has failed to comply with a subpoena duces tecum
issued by this Court, dated April 16, 2015 and personally served
upon her, which directed her to appear on May 28, 2015 for an
examination under oath by the Committee on Professional Standards
and produce files relevant to a pending complaint against her.
Furthermore, Smith has failed to reply to the Committee's subject
motion seeking to indefinitely suspend her from the practice of
law pending her compliance with the subpoena (see Rules of App
Div, 3d Dept [22 NYCRR] § 806.4 [b]). Under the circumstances,
we grant the Committee's motion and suspend Smith from the
practice of law, effective 20 days from the date of this
decision, pending her full compliance with the subpoena and until
further order of this Court (see e.g. Matter of Coleman, 122 AD3d
1233, 1234 [2014]; Matter of Nichols, 116 AD3d 1221 [2014]).
                              -2-                  D-77-15

      Lahtinen, J.P., McCarthy, Lynch, Devine and Clark, JJ.,
concur.



      ORDERED that the motion of the Committee on Professional
Standard is granted; and it is further

      ORDERED that Provie E. Smith is suspended from the practice
of law, effective 20 days from the date of this decision, pending
her full compliance with the subpoena duces tecum dated April 16,
2015, and until further order of this Court; and it is further

      ORDERED that, for the period of suspension, Provie E. Smith
is commanded to desist and refrain from the practice of law in
any form, either as principal or as agent, clerk or employee of
another; and Smith is forbidden to appear as an attorney or
counselor-at-law before any court, judge, justice, board,
commission or other public authority, or to give to another an
opinion as to the law or its application, or any advice in
relation thereto; and it is further

      ORDERED that Provie E. Smith shall comply with the
provisions of this Court's rules regulating the conduct of
suspended attorneys (see Rules of App Div, 3d Dept [22 NYCRR]
§ 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court